internal_revenue_service national_office technical_advice_memorandum number release date index uil no case mis no tam-132867-02 cc psi b04 date taxpayer's name taxpayer's identification no ssn date of conference legend grantor a grantor b trustee date date date date grat grat grat grat state corporation tam-132867-02 issues whether the retroactive reformation of grats to provide for a retained annuity payable for a specified term of years that was upheld in 115_tc_589 as a qualified_annuity_interest under sec_2702 of the internal_revenue_code is effective for gift_tax purposes whether or not the amendments to grats are effective should the value of the grantor’s retained_interest be determined based on the value of an annuity payable for a specified term to either the grantor or the grantor’s estate because of grantor’s testamentary general_power_of_appointment that would be effective if the grantor died prior to the expiration of the annuity term of the grats if the reformation is not effective whether the irs position that the revocable spousal interests provided in grats prior to reformation are not qualified interests should be applied without retroactive effect under sec_7805 conclusions the retroactive reformation of grats is not effective for gift_tax purposes the value of the grantor’s retained annuity interest should not be determined based on the value of an annuity payable for a specified term to either the grantor or the grantor’s estate the irs position that the revocable spousal interests provided in grats prior to reformation are not qualified interests should be applied with retroactive effect under sec_7805 facts on date grantor a created grantor retained annuity trusts grats and and grantor b his wife created grat sec_3 and trustee an independent_trustee was designated as the trustee of each grat the grats were funded with shares of common_stock in corporation paragraph ii a of grat created by grantor a provides for the disposition of the trust as follows a grantor’s qualified_annuity_interest from the date of this agreement until the day preceding the third 3rd anniversary of this agreement or the grantor’s death whichever is earlier annuity term trustee shall pay to tam-132867-02 the grantor or if grantor is not then living the grantor’s estate the annuitant an annuity amount the annuity amount shall be payable annually on the day preceding the anniversary of this trust during the annuity term and the last day of the annuity term the annuity amount for each year shall be of the initial fair_market_value of the assets contributed to this trust as finally determined for federal gift_tax purposes paragraph ii a provides that if the grantor is living at the expiration of the annuity term then the trustee is to divide the remaining trust assets into as many equal shares as grantor has children then living and distribute one share to each child paragraph ii a provides that if the grantor dies prior to the third anniversary of the agreement then trustee shall pay to the grantor’s estate any part of the annuity amount that is accrued and undistributed at the grantor’s death the remaining trust assets shall be administered under either paragraph ii b or ii c paragraph ii b provides as follows b revocable contingent spousal annuity_trust if and only if grantor dies prior to the third 3rd anniversary of this agreement is survived by his wife grantor b and has not exercised his right to revoke his wife’s entire_interest under this agreement then to the extent that grantor has not revoked such interest the trustee shall hold the remaining trust assets in a marital trust for grantor’s wife the trustee shall administer such marital trust for the lifetime of grantor’s wife as follows payment of annuity trustee shall pay until the first to occur of the third 3rd anniversary of the grantor’s death or the death of the grantor’s wife the marital trust term to the grantor’s wife or if she is deceased her estate as an annuitant a marital trust annuity amount that is equal to the annuity amount that would have been paid to the grantor during the annuity term if it had been so extended paragraph ii c provides for the disposition of the trust in the event the grantor dies during the three year term and the grantor’s wife predeceases the grantor or the grantor has otherwise revoked his wife’s interest in particular that provision provides that if the grantor dies prior to the expiration of the three year term and either the grantor has revoked the marital trust and annuity provided for his wife or his wife does not survive him then the remaining trust assets shall be distributed to or in trust for such appointees including his estate as grantor may appoint by will in the absence of such appointment the remaining trust assets shall be distributed to the then acting trustee of grantor’s revocable_trust and if that trust is not then in existence then to the grantor’s estate tam-132867-02 paragraph vii d provides d right to revoke annuity to spouse grantor may revoke in whole or in part the provisions for grantor’s wife in paragraph ii b of the agreement by notice to the trustee or by his will to the extent the grantor revokes his wife’s interest under paragraph ii b this agreement shall be administered as if his wife predeceased him paragraph vii e provides that no power right or duty under the agreement shall be effective or exercisable to the extent to which it would cause the grantor’s retained annuity interest to fail to qualify as a qualified_annuity_interest under sec_2702 finally paragraph viii authorizes the trustee to amend the terms of the trust as follows amendment and revocation except as provided in paragraph vii d this agreement is irrevocable and may not be amended by the grantor however the trustee acting alone shall amend the terms of this agreement and restrict or remove any of the powers duties rights and privileges of the trustee the beneficiaries or any other person in any manner required for the sole purpose of ensuring that the grantor’s annuity interest qualifies and continues to qualify as a qualified_annuity_interest within the meaning of sec_2702 of the code the terms of grat and grat are identical except that under grat the annuity term i sec_5 years and the initial annual annuity_payment i sec_24 percent of the initial fair_market_value of the assets the terms of grat and grat created by grantor b are generally identical to those of grat sec_1 and respectively except that with respect to each trust the annuity is to be paid to grantor b grantor a is the beneficiary of the revocable contingent spousal annuity_trust and in the absence of grantor b’s appointment by will provided in paragraph ii c the remaining trust assets shall be distributed to grantor b’s revocable_trust and if that trust is not then in existence then to grantor b’s estate on or before date grantors a and b each timely filed a form_709 and reported the transfers to the grats in reporting the value of each gift the grantors calculated the value of the retained_interest with respect to each trust as the present_value of an annuity for a term of years or the prior death of two individuals grantor a and grantor b subsequent to date the service audited the gift_tax returns and determined that the revocable spousal interests provided under grats were not qualified interests for purposes of sec_2702 and therefore were not to be taken into account in determining the value of the grantors’ retained interests in each trust on date the trustee amended grats retroactive to date to provide for a retained annuity payable for a specified term of years similar to that upheld in 115_tc_589 specifically with respect to grat the trustee amended paragraph ii a to read as follows a grantor’s qualified_annuity_interest from the date of this agreement until the day preceding the third 3rd anniversary of this agreement annuity term trustee shall pay to the grantor the annuitant an annuity amount the annuity amount shall be payable annually on the day preceding the anniversary of this trust during the annuity term and the last day of the annuity term the annuity amount for each year shall be of the initial fair_market_value of the assets contributed to this trust as finally determined for federal gift_tax purposes paragraph ii a was amended to read as follows grantor’s death if the grantor dies prior to the third 3rd anniversary of this agreement trustee shall pay to grantor’s estate any part of the annuity amount that is accrued and undistributed at grantor’s death based on a daily proration through the date of grantor’s death the remaining annuity amounts for the balance of the annuity term shall be paid to the grantor’s estate the remaining trust assets shall be administered under either paragraph ii b or ii c finally the first sentence of paragraph ii b was amended to read as follows payment of annuity trustee shall pay until the first to occur of a the third 3rd anniversary of the termination of the annuity amounts paid under paragraph ii a or b the death of the grantor’s wife the marital trust term to the grantor’s wife or if she is deceased to her estate as an annuitant a marital trust annuity amount that is equal to the annuity amount that would have been paid to grantor during the annuity term if it had been so extended similar amendments were executed with respect to grats date the date on which grats were amended was after the expiration of the three year annuity term provided for in grat and grat on date within three years from the date the gift_tax returns were filed grantor a and grantor b each filed a claim_for_refund law and analysis sec_2501 provides that a tax is imposed on the transfer of property by gift sec_25_2512-5 provides the general_rule that where the donor transfers property in trust and retains an interest therein the value_of_the_gift is the value of the property transferred less the value of the donor's retained_interest tam-132867-02 sec_2702 provides the method for valuing a donor's gift when the donor makes a transfer in trust to or for the benefit of a family_member and the donor retains an interest in the trust sec_2702 provides that solely for purposes of determining whether a transfer of an interest in trust to or for the benefit of a family_member of the transferor's family is a gift and the value of the transfer the value of any interest in the trust retained by the transferor or any applicable_family_member shall be determined as provided in sec_2702 sec_2702 provides in part that the value of any retained_interest which is not a qualified_interest shall be treated as being zero the value of any retained_interest which is a qualified_interest shall be determined under sec_7520 sec_2702 as amended by section f b of the small_business job protection act of provides that sec_2702 does not apply to a transfer if the transfer is an incomplete_gift sec_2702 defines an incomplete_gift as any transfer which would not be treated as a gift whether or not consideration was received for such transfer sec_2702 provides in part that the term qualified_interest means any interest which consists of the right to receive fixed amounts payable not less frequently than annually any interest which consists of the right to receive amounts which are payable not less frequently than annually and are a fixed percentage of the fair_market_value of the property in the trust determined annually and any noncontingent remainder_interest if all of the other interests in the trust consist of interests described in paragraph or sec_25_2702-1 of the gift_tax regulations provides that sec_2702 does not apply to a transfer no portion of which would be treated as a completed_gift without regard to any consideration received by the transferor sec_25_2702-2 provides that the term qualified_interest for purposes of sec_2702 b means a qualified_annuity_interest a qualified_unitrust_interest or a qualified_remainder_interest further the retention of a power_to_revoke a qualified_annuity_interest or unitrust_interest of the transferor's spouse is treated as the retention of a qualified_annuity_interest or unitrust_interest sec_25_2702-3 provides in part that a qualified_annuity_interest is an irrevocable right to receive a fixed amount the annuity amount must be payable to or for the benefit of the holder of the annuity interest for each taxable_year of the term tam-132867-02 under sec_25_2702-3 the governing instrument must fix the term of the annuity interest the term must be for the life of the term holder for a specified term of years or for the shorter but not the longer of those periods sec_25_2702-3 provides similar rules applicable to a unitrust_interest a right to receive a fixed percentage of the net fair_market_value of the trust assets determined annually under sec_2702 and sec_25_2702-1 a revocable interest is generally subject_to the rules of sec_2702 and must qualify as a qualified_interest in order to avoid valuation at zero in determining the amount of any gift unless the entire gift is incomplete sec_25_2702-2 provides an exception to this general_rule that is a revocable interest is valued under sec_7520 if the interest is a qualified annuity or unitrust_interest of the donor's spouse sec_25_2702-2 examples and illustrate the application of this exception in example a transfers property to an irrevocable_trust retaining the right to receive the income for years upon expiration of years the income of the trust is payable to a's spouse for years if living upon expiration of the spouse's interest the trust terminates and the trust corpus is payable to a's child a retains the right to revoke the spouse's interest because the transfer of property to the trust is not incomplete as to all interests in the property ie a has made a completed_gift of the remainder_interest sec_2702 applies a's power_to_revoke the spouse's term_interest is treated as a retained_interest for purposes of sec_2702 because no interest retained by a ie a's income_interest and the spouse's revocable income_interest is a qualified_interest the amount_of_the_gift is the fair_market_value of the property transferred to the trust in example of sec_25_2702-2 the facts are the same as in example except that both the term_interest retained by a and the interest transferred to a's spouse subject_to a's right of revocation are qualified annuity interests the example concludes that the amount_of_the_gift is the fair_market_value of the property transferred to the trust reduced by the value of both a's qualified_interest and the value of the qualified_interest transferred to a's spouse subject_to a's power_to_revoke cook v commissioner f 3rd 7th cir aff’g 115_tc_15 considered an issue similar to that presented in the instant case in cook the grantors a husband and wife each created trusts intended to qualify as grats under sec_2702 each of the grats provided for the payment of an annual annuity amount equal to of the initial value of the trust corpus to be paid to the grantor for a term of years or until the grantor's earlier death if the grantor survived the 5-year term then the remaining trust property was to be used to establish a separate trust for the grantor's son however if the grantor died before the expiration of the 5-year term and was married to grantor's spouse at the time of death all remaining trust property was to pass to a contingent marital annuity_trust pursuant to which the grantor's spouse would receive the annuity amount that would have been paid to the grantor if the grantor had survived the remainder of the 5-year term of the grat upon the earlier of the expiration of the 5-year term or the death of the grantor's spouse the remaining tam-132867-02 trust assets were to be used to establish a separate trust for the grantor's son in each trust the grantor reserved the power_to_revoke the successor interest of the spouse the seventh circuit in affirming the tax_court concluded that the revocable spousal interest the right of the spouse to receive an annuity for the balance of the five year term of the trust provided the donor died within the five year term and was married to spouse at that time was not a qualified_interest and therefore was not to be taken into account in reducing the value_of_the_gift first the seventh circuit noted that the spouse’s interest might never vest and allowing a reduction for tax purposes of a gift made in trust for an ephemeral interest would invite abuse cook v commissioner f 3rd pincite see also cook v commissioner t c pincite the seventh circuit concluded that the spousal interest was contingent and not fixed and ascertainable because the spouse was entitled to receive the interest only if the spouse survived the grantor and only then if the spouse and grantor remained married the court also concluded that the spouse’s interest did not satisfy sec_25 d requiring that the annuity be payable for the life of the term holder a specified term of years or for the shorter of these periods because the spousal interest could be paid for the life of the grantor or for a term of years regardless of which period is shorter the irs also argued that the spousal interest was contingent and did not satisfy the durational requirements of the regulations because the spousal annuity was payable if at all only if the grantor died prior to the termination of the term of the trust and if payable at all was payable for an unspecified period dependent on the point during the term of the trust that the grantor did die thus at the inception of the grat the spousal interest was not fixed and ascertainable but rather was contingent and at the inception of the grat the interest was not payable for the life of the term holder or a specified term of years this is in contrast to sec_25 d example where the revocable spousal interest is payable to the spouse or the spouse’s estate at the end of the grantor’s term in all events in this example the interests of both the grantor and his or her spouse at the creation of the trust are fixed ascertainable interests payable for a specified term of years and the spousal interest is not contingent upon the grantor’s death at a particular time see cook v commissioner t c pincite see also schott v commissioner t c memo appeal docketed no 9th cir date in contrast in 115_tc_589 the grantor established a grat pursuant to which the grantor was to receive a specified annuity for a two year term if the grantor died before the expiration of the two year term the annuity was to be paid to grantor’s estate for the balance of the term upon expiration of the two year term the trust corpus was to be distributed to a designated remainder beneficiary the tax_court concluded that the grantor’s retained annuity that was payable to either the grantor or the grantor’s estate for a two year term constitutes an annuity payable for a specified term of years that satisfies the sec_2702 definition of a tam-132867-02 qualified_interest in reaching this conclusion the court found invalid sec_25_2702-3 example this example describes a situation where a transfers property to an irrevocable_trust retaining the right to a unitrust_interest for years if a dies within the 10-year term the unitrust_amount is to be paid to a's estate for the balance of the term the example concludes that a's retained_interest is a qualified_unitrust_interest to the extent of the right to receive the unitrust payment for years or until a's prior death the stub annuity payable to the a’s estate provided a dies prior to the expiration of the year term is not a qualified_interest issue in the instant case the revocable spousal interests provided for in grats prior to reformation are similar to those interests considered by the courts in cook v commissioner supra and schott v commissioner supra accordingly these interests are not qualified interests and are therefore not taken into account in determining the value of the grantors’ retained interests in grats grantors argue that assuming arguendo the revocable spousal interests provided in the original trust instruments are not qualified interests nonetheless the retroactive reformation revising the trusts to conform to term of years interest approved by the court in walton should be effective for gift_tax purposes the grantors assert that in formulating the grat transactions they intended to maximize the value of the retained annuity interests and to minimize the gift_tax consequences to this end they would have drafted the instruments to provide for an annuity payable for a specified term of years to the grantor or to the grantor’s estate if the grantor died prior to the expiration of the term of years however under sec_25 e example such an interest was not a qualified_interest thus the grantors employed the revocable spousal interest technique grantors assert that in view of example they drafted the instrument utilizing a different and less advantageous technique that was later held not to produce the desired result however grantors argue that because example was held invalid in walton v commissioner the trustee had a fiduciary duty owed to each of the grantors to adjust the terms of the grats due to changes and clarifications of the law therefore under paragraph viii of the grats the trustee had a mandatory duty to amend grats to ensure that each of the grantors’ retained annuity interests was a qualified_interest thereby carrying out the intent of the grantors to minimize taxable_gifts initially we note that under paragraph viii the trustee’s authority is limited to amending the grats to restrict or remove powers duties rights etc that might cause the retained annuity to fail to qualify as a qualified_annuity_interest within the meaning of sec_2702 we believe this provision was intended to allow amendment in order to tam-132867-02 preserve the qualification of the interest under sec_2702 in this case the grantors’ retained annuities to the extent payable to the grantor for a term of years or until the grantor’s earlier death were qualified annuities thus reformation was not required to ensure qualification under sec_2702 rather the reformation which involved a complete change in the dispositive provisions of the trusts was undertaken to enhance and not preserve the tax_benefit available under sec_2702 we do not believe this kind of reformation is within the purview of paragraph viii even assuming paragraph viii authorized the modification the courts and the irs have generally found that savings clauses that are intended to reverse any adverse tax consequences arising after the transaction is completed are not effective for tax purposes for example in 142_f2d_824 4th cir the court characterized a provision which voided any portion of a transfer determined by a court to be subject_to gift_tax as a device that was contrary to public policy the court noted inter alia that the provision at issue in that case had the effect of discouraging the collection of tax by the public officials charged with its collection since the only effect of an attempt to enforce the tax would be to defeat the gift further the effect of the provision was to obstruct the administration of justice by requiring the courts to pass upon a moot case see also 87_tc_78 revrul_65_144 1965_1_cb_442 similarly in this case the modifications pursuant to paragraph viii were initiated to reverse the adverse determination by the irs regarding the revocable spousal interests we believe that in this case grantors’ utilization of paragraph viii as a mechanism to reverse these adverse tax consequences presents the same administrative and public policy concerns as did the clause at issue in procter finally in general the retroactive_amendment or reformation of a_trust instrument is not effective to change the tax consequences of a completed transaction for example in 98_tc_294 the trustees retroactively reformed a governing instrument solely for the purpose of qualifying the bequest for the estate_tax charitable deduction the court held that the retroactive reformation undertaken solely for tax considerations was not effective for tax purposes stating as follows this and other courts have generally disregarded the retroactive effect of state court decrees for federal tax purposes see 397_f2d_443 7th cir we note that in this case there was no reason independent of tax considerations for the reformation this is especially the case with respect to grat sec_1 and which were reformed after the grantors’ respective terms had expired thus the reformation had absolutely no substantive effect on the operation of the trusts or the dispositive provisions tam-132867-02 straight trust v com245_f2d_327 8th cir affg 24_tc_69 94_tc_666 79_tc_680 affd without published opinion 749_f2d_37 9th cir 75_tc_271 affd without published opinion 673_f2d_1333 7th cir see estate of kraus v commissioner tcmemo_1988_154 affd on this issue 875_f2d_597 7th cir we recognize that the revocable_trust authorized the trustees to take the actions which they took while we will look to local law in order to determine the nature of the interests provided under a_trust document we are not bound to give effect to a local court order which modifies the dispositive provisions of the document after respondent has acquired rights to tax revenues under its terms citations omitted as the court_of_appeals explained in van den wymelenberg v united_states supra pincite were the law otherwise there would exist considerable opportunity for collusive state court actions having the sole purpose of reducing federal tax_liabilities furthermore federal tax_liabilities would remain unsettled for years after their assessment if state courts and private persons were empowered to retroactively affect the tax consequences of completed transactions and completed tax years estate of la meres v commissioner t c pincite see also revrul_93_79 1993_2_cb_269 the court in la meres reached this conclusion notwithstanding that the governing instrument in that case authorized the trustees to reform the instrument and that the trustees may have had a fiduciary duty to reform the instrument in order to reduce taxes and conserve assets as the grantors maintain is the situation in this case estate of la meres v commissioner t c pincite we believe this case presents an even more compelling situation than la meres for denying the efficacy of the retroactive reformation the parties in this case are seeking to effect a retroactive change to the instrument so that the instrument as revised produces a tax_benefit that only became available after the document was executed and the transfer became complete further in the case of grat sec_1 and the parties are seeking to effect a retroactive change to the instruments after the interests effected by the change had terminated we do not believe the courts would uphold this use of hindsight to retroactively affect the tax consequences of completed transactions and completed tax years tam-132867-02 accordingly we conclude that the retroactive reformation of grats to provide for a retained annuity payable for a specified term of years as described above was not effective for gift_tax purposes issue grantors argue that whether or not the amendments to grats are effective for federal gift_tax purposes the grantor’s annuity interests are the economic equivalent of a term of years annuity interest that was approved by the court in walton v commissioner specifically the grantors argue that under article ii c of the grats if the grantor died prior to the expiration of the term of the annuity and the grantor was predeceased by the spouse or the grantor revoked the marital trust and spousal annuity then the property was to pass pursuant to the grantor’s exercise of a general_power_of_appointment accordingly in all events the term annuity would be payable to the grantor or the property from which the annuity would be paid would be subject_to the grantor’s control if the grantor survived until the expiration of the specified term of years the annuity payments would be received by the grantor if the grantor died prior to the expiration of the specified term of years the entire trust corpus the value of which would include the value of the remaining annuity payments would be distributed in accordance with grantor’s testamentary general_power_of_appointment to the grantor’s estate or otherwise and included in the grantor’s gross_estate for estate_tax purposes thus the grantors argue that the value of the retained annuity interest should not be reduced by the mortality risk that the grantor will die during the annuity term of the grat however we disagree that a retained annuity payable for a term of years or until grantor’s prior death coupled with a retained contingent reversion or contingent general power taking effect only if the grantor dies prior to the expiration of the term should be viewed as the equivalent of a term of years annuity that would be a qualified_interest under walton the court’s decision in walton supra refutes this argument in walton the irs argued that the stub annuity payable to the grantor’s estate in the event the grantor died prior to the expiration of the annuity term was the equivalent of a reversion that is valued at zero under the statute and regulations the court however rejected this argument that the stub annuity was the equivalent of a reversion to be valued at zero as follows as regards policy permitting reduction to gift value for reversionary interests was resulting in arbitrary and abusive elimination of value which was intended to and typically did pass to the donee donors were subtracting the full actuarial value of a reversionary_interest in the trust corpus and were not merely treating their retained interests as an annuity for a fixed term of years although we acknowledge that in the case of a reversion at least the equivalent of the term tam-132867-02 annuity's value would be payable to the grantor or the grantor's estate in all events congress was entitled to require that interests be cast in one of three specified forms to receive the favorable treatment afforded qualified interests accordingly the commissioner is equally justified in assigning a zero value to reversionary interests outside the scope of the statutory definition and refusing to consider whether such interests can have the practical effect of a different form of interest not chosen by the grantor see sec_25_2702-3 example gift_tax regs walton v commissioner t c pincite emphasis added in this case with respect to each grat the grantors have retained a right to receive an annuity for a specified term of years or until the grantor’s prior death whichever occurs first the grantors’ have also retained a general power to appoint the trust corpus effective only in the event the grantor dies prior to the expiration of the annuity term as the tax_court concluded in walton this contingent general_power_of_appointment or reversion is not the equivalent of a stub annuity rather the contingent power reversion is not cast in the statutorily prescribed form for a qualified_interest therefore the contingent power is valued at zero for purposes of sec_2702 and does not have the effect of converting the grantors’ retained annuity into a term of years annuity issue the grantors argue that the irs position that the revocable spousal interests provided in grantors’ grats prior to reformation are not qualified interests and the decision in cook v commissioner should be applied to the grantors without retroactive effect under sec_7805 sec_7805 provides that the secretary may prescribe the extent if any to which any ruling including any judicial decision or any administrative determination other than by regulation relating to the internal revenue laws shall be applied without retroactive effect sec_301_7805-1 of the procedure and administration regulations provides that the commissioner may prescribe the extent if any to which any ruling relating to the internal revenue laws issued by or pursuant to authorization from the commissioner shall be applied without retroactive effect the grantors contend that in structuring the transaction they relied on several private letter rulings issued by the irs that approved similar interests in addition the grantors argue that if the irs had not inappropriately included example in the regulations the grantors would not have utilized the revocable spousal annuities in the first instant but rather would have utilized the term of years grat approved by the court in walton tam-132867-02 the taxpayers reliance on previously issued letter rulings is not a sufficient basis for relief under sec_7805 sec_6110 provides that private letter rulings are not to be used or cited as precedent in addition in this case the grantors executed their instruments after publication of two technical_advice memoranda issued after the private letter rulings cited by the grantors which conclude that the revocable spousal interests similar to those utilized by the grantors were not qualified interests finally we do not believe the walton decision changes this result the fact that the grantors would have utilized a walton-type grat if they had been aware that example would be invalidated is not a basis for granting relief it is correct that the grantors followed example and did not employ the walton-type grat however it does not follow that because they decided to follow example and not use a walton- type grat that the grantors could therefore employ any other technique as noted above sec_25_2702-2 example illustrates a revocable spousal interest that would constitute a qualified_interest however the grantors did not follow this example nor did they rely on any published guidance in structuring the transactions therefore sec_7805 relief is not appropriate caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent - end -
